Citation Nr: 1545551	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence was received to reopen a claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1, and if so, whether service connection for that disability is warranted.

4.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, excluding periods from January 3, 2007 through February 28, 2007; January 26, 2010 through March 31, 2010; and from January 10, 2011 through March 31, 2011.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 through July 1992, to include combat duty in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2003, September 2008, and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran has perfected timely appeals of those decisions, as to the issues identified above.

Testimony was received from the Veteran and his daughter during a September 2014 video conference hearing.  A transcript of that testimony is associated with the record.

The issue of the Veteran's entitlement to service connection for an undiagnosed illness, claimed as being due to service in the Persian Gulf, has been raised by the record in a May 2015 claim, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of the Veteran's entitlement to service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1 and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the September 2014 video conference hearing, the Veteran and his representative expressed on the record that they wished to withdraw the Veteran's appeal concerning the issue of his entitlement to service connection for right ear hearing loss.

2.  The Veteran has erectile dysfunction and the evidence is in relative equipoise as to the question of whether his erectile dysfunction resulted from psychotropic medications used to treat his service-connected PTSD.

3.  A March 1993 rating decision denied the Veteran's original claim for service connection for a back disorder; a May 2003 rating decision declined the Veteran's first petition to reopen his claim; and the Veteran did not subsequently seek an appeal of the May 2003 denial.
 
4.  The Veteran's renewed petition to reopen his claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1 was received in February 2007.
 
5.  The evidence associated with the claims file since the RO's May 2003 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's current back disorder was caused or aggravated by an injury sustained during service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal as to the issue concerning his entitlement to service connection for a right ear hearing loss are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for erectile dysfunction, to include as secondary to PTSD, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The additional evidence associated with the claims file since the RO's final May 2003 decision is new and material, and the Veteran's claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to reopening the Veteran's claim for service connection for his claimed lumbar spine disorder, the Board finds that any deficiency in notice or assistance with regard to those issues is not prejudicial.  Similarly, given the favorable action taken below in relation to the Veteran's claim for service connection for erectile dysfunction, no further action or assistance in developing the facts pertinent to that matter is required.



II.  Withdrawal of Claim for Service Connection for Right Ear Hearing Loss

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2014).

In February 2007, VA received the Veteran's original claim for service connection for hearing loss.  That claim was denied initially in a September 2008 rating decision and the Veteran subsequently perfected an appeal of that denial.  In the course of subsequent development, a January 2014 rating decision did grant service connection for left ear hearing loss.  Still, the Veteran indicated initially his intent to continue his appeal for service connection for hearing loss in his right ear.  In his September 2014 video conference hearing, the Veteran and his representative expressed that he wished to withdraw his appeal concerning service connection for right ear hearing loss.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to service connection for right ear hearing loss.  As such, the Veteran's appeal as to that issue is dismissed.

III.  Service Connection for Erectile Dysfunction

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).

In order to establish the existence of a chronic disease in service, the evidence must show that there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing that symptoms attributable to the claimed disability were continuous after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to demonstrate the existence of a chronic disease during service, regulations require a showing of a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  In that regard, a chronic disease is to be distinguished from isolated findings or a diagnosis that merely includes the word "chronic."  38 C.F.R. § 3.303(b).

In instances where the evidence does not show the occurrence of a disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to the period of service, establishes that the disability, even though diagnosed after discharge, was in fact incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted in any given case, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran and his representative allege that the Veteran has erectile dysfunction as a result of his service-connected PTSD and/or medications being used to treat his PTSD.  Indeed, the post-service treatment records show that the Veteran was diagnosed initially with PTSD in early 2003 and that he has taken various psychotropic medications since that time.  During VA treatment in April 2007, the Veteran indicated for the first time in the record that he was experiencing erectile dysfunction and diminished sex drive.  In a July 2009 VA treatment record the Veteran's treating VA psychiatrist, Dr. B.F., expressed the opinion that the Veteran's erectile dysfunction was likely caused by the Veteran's medications.  As rationale, Dr. B.F. noted that psychotropics can lead to loss of erectile function and sex drive, and consistent with the Veteran's history, noted also that the Veteran did not have problems with erectile dysfunction and drive prior to starting psychotropic medications.

Dr. B.F.'s opinion is rebutted in the record by contrary opinions expressed in a December 2009 VA medical opinion, an August 2013 VA examination, and an August 2013 medical opinion.

In the December 2009 opinion, the reviewing VA psychiatrist noted also that the Veteran did not have problems with erectile dysfunction prior to beginning his course of psychotropic treatment.  Still, the VA psychiatrist observed that the Veteran had yet to undergo a genitourinary consultation or examination; hence, the reviewing psychiatrist appears to question the validity of Dr. B.F.'s findings on the basis that erectile dysfunction was not confirmed objectively in the record.  The VA psychiatrist observed also that the Veteran had been using psychotropic medications for years before Dr. B.F.'s July 2009 opinion.  In that regard, the VA psychiatrist appears to be suggesting that, if psychotropic medications were the cause of the Veteran's erectile dysfunction, such problems would have been expected to manifest earlier than July 2009.  Finally, the VA psychiatrist noted that psychotropic medications do not cause permanent erectile dysfunction; rather, erectile problems dissipate after psychotropic medications are discontinued.  In view of the foregoing, and in view of other factors in the Veteran's life that are known to cause erectile problems such as heavy alcohol use and narcotic medications used to treat the Veteran's back injury, the VA psychiatrist concluded that the Veteran's erectile dysfunction is not likely the result of the Veteran's PTSD medications.

During the August 2013 VA examination, the Veteran expressly declined to undergo a physical examination.  Based on reported history, the examining VA nurse practitioner diagnosed erectile dysfunction and concurred with the prior December 2009 opinion that it is less likely that the Veteran's erectile dysfunction is related to his PTSD medications and/or PTSD.  As rationale, the VA examiner noted that the Veteran reported being responsive to Viagra, which is apparently inconsistent with erectile suppression caused by psychotropic medications.  Moreover, the examiner observed, 50 percent of males in the Veteran's age group (i.e., 40's and 50's) are known to develop erectile loss.

The August 2013 VA examination report is accompanied by findings and opinions expressed by a VA psychiatrist, based on the psychiatrist's review of the claims file.  Once again, the VA psychiatrist opined that it is less likely than not that the Veteran's erectile dysfunction is proximately due to or caused by the Veteran's PTSD or PTSD medications.  As rationale, the VA psychiatrist noted that the Veteran has not had continuous erectile problems since the onset of PTSD; rather, such problems were first reported long after the Veteran's PTSD symptoms first appeared.  Moreover, the examiner stated, the medical literature does not contain evidence of a causal link between PTSD and sexual dysfunction.  In view of the same, the VA psychiatrist concluded, it is less likely than not that a direct relationship exists between the Veteran's PTSD and erectile dysfunction.

Concerning the existence of a relationship between the Veteran's erectile dysfunction and PTSD medications, the VA psychiatrist remarked that the medical literature does not establish a conclusive relationship between psychotropic medications and erectile dysfunction.  Moreover, the VA psychiatrist observed that there is a medical distinction between permanent erectile dysfunction and temporary loss of libido.  In that regard, the reviewing psychiatrist noted again that removal of the medication causing temporary loss of libido will invariably result in the return of erectile functioning, if indeed the medication was the cause of the loss of functioning.  In reviewing the claims file, the examining psychiatrist observed that the Veteran's medications were changed several times over the course of treatment without any corresponding changes in reported erectile dysfunction.  In view of the same, the psychiatrist reasoned that it is unlikely that the Veteran's psychotropic medications are a significant causal factor in his sexual dysfunction.  Subject to the foregoing, the reviewing psychiatrist noted again that the Veteran has a history of heavy alcohol use, including at the time that Dr. B.F.'s favorable July 2009 opinion was rendered.  The reviewing psychiatrist observed in that regard that alcohol use is known to have a suppressant effect on male erectile functioning.

The reviewing psychiatrist observed further that Dr. Fisher's favorable opinion appeared to have been based on the erroneous assumption that the Veteran did not have problems with sexual dysfunction prior to beginning his course of psychotropic medications, where the evidence showed that the Veteran's dysfunction began long after he began taking psychotropic medications in 2003.  Moreover, the examining psychiatrist observed, Dr. Fisher assumed incorrectly that the Veteran has had contiguous loss of libido with the onset of his medications.

On considering the foregoing evidence, the Board concludes that the weight of the evidence appears to be in relative equipoise on the question of whether the Veteran's erectile dysfunction has resulted from his PTSD medications.  In the Veteran's favor, the positive opinion rendered in July 2009 by Dr. B.F. appears to be consistent with the medical history shown in the record.  The Board finds that the claims file reviewed and medical opinions rendered by VA psychiatrists in December 2009 and August 2013 do not effectively rebut Dr. B.F.'s favorable July 2009 opinion.  Initially, the Board places no significance on the fact that the Veteran has neither received genitourinary treatment nor undergone a full genitourinary examination.  In that regard, the Board notes that the Veteran is competent to report the occurrence, onset, and duration of diseases with observable characteristics.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Certainly, erectile dysfunction is susceptible to observation; hence, the Veteran is competent to report the onset and presence of erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As such, the Board disagrees that the probative value of Dr. B.F.'s opinion is diminished in some way because it was rendered without the benefit of a live physical examination.

The Board also places no significance on the December 2009 psychiatrist's observation that that the Veteran did not have erectile dysfunction prior to Dr. B.F.'s July 2009 opinion.  Initially, the Board points out that the observation is incorrect factually, as the record shows that initial complaints of erectile dysfunction were noted in an April 2007 VA treatment record.  Of greater significance, and as pointed out by Dr. B.F. in his opinion, the initial onset of the Veteran's erectile dysfunction occurred at some point after he began his psychotropic medications.  This is significant because that chronology is consistent with the theory that the Veteran's erectile dysfunction resulted as a side effect of his PTSD psychotropic medications.

Finally, the Board also places little significance in the point shared by the December 2009 and August 2013 psychiatrists; namely, that erectile dysfunction resulting from psychotropic medications generally dissipate after the medications are removed.  In this case, the record indicates that the Veteran has remained continuously on psychotropic medications.  Although, as the August 2013 VA psychiatrist points out, the Veteran's medications and dosages have changed over time, the Veteran's medication treatment has apparently always included the use of psychotropics.  Accordingly, the distinction raised between permanent and temporary erectile dysfunction raised by the December 2009 and August 2013 VA examiners does not appear to have a practical application here.

Subject to the above, the Board is cognizant of the negative opinion also expressed in the August 2013 VA examination.  Although the VA examiner raises compelling alternative explanations for the Veteran's erectile dysfunction such as his age and use of steroidal medications for treatment of the Veteran's back, those explanations do not overcome Dr. B.F.'s favorable opinion and the medical history shown in the other evidence, which is consistent with Dr. B.F.'s opinion.  In sum, the weight of evidence as to the question of whether the Veteran's erectile dysfunction was caused by his PTSD medications is in relative equipoise.

Resolving all doubt in the Veteran's favor as to the question of whether his erectile dysfunction is related to his PTSD medications, the criteria for service connection for erectile dysfunction are met.  To that extent, this appeal is granted.

IV.  Reopening Claim of Service Connection for a Back Disorder

The Veteran's initial claim for service connection for a back disorder was denied in a March 1993 rating decision on the basis that the Veteran's back disorder pre-existed his enlistment into active duty service and was not aggravated during his active duty service.  The Veteran did not appeal the RO's denial; hence, the March 1993 decision became final.  38 U.S.C.A. § 7105(c).

In October 2002, the Veteran filed a petition to reopen his claim.  In a May 2003 rating decision, the RO determined that newly received evidence was merely duplicative of evidence that was already of record and declined to reopen the Veteran's claim.  Again, the Veteran did not seek an appeal and the May 2003 rating decision is also final.  38 U.S.C.A. § 7105(c).

The pending renewed petition to reopen the Veteran's claim was received by VA in February 2007.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the final May 2003 denial of the Veteran's original petition to reopen his claim includes VA treatment records relating to treatment from December 1992 through July 2015 which show that radiological studies have confirmed loss of normal lumbar lordosis, degenerative changes, disc bulges with impression on the L4 nerve root, and annular tears at L3-4 and L5-S1.  The same records indicate ongoing complaints of low back pain with radiation into the lower extremities.  Records received from the Social Security Administration include additional private treatment records that also indicate treatment for complaints of radiating back pain and decreased thoracolumbar spine motion.  VA examinations performed in August 2013 similarly document various objective findings.  Finally, in his claims submissions and video conference hearing testimony, the Veteran has asserted that, although he did sustain a back injury prior to his service, that injury resolved fully and he was asymptomatic on entry into service.  He alleges further that he sustained a new injury to his back while serving in the Persian Gulf in 1991 and that he has essentially remained symptomatic in his back since that time.

Overall, the evidence associated with the claims file since the final May 2003 decision relates to the previously unestablished question of whether the Veteran's current back disorder was caused by or aggravated by an injury sustained during his active duty service.  The new evidence raises a reasonable possibility of substantiating the Veteran's claim.

As new and material evidence has been received, the Veteran's claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1 must be reopened.  That claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The Veteran's appeal concerning the issue of entitlement to service connection for right ear hearing loss is dismissed.

Service connection for erectile dysfunction is granted.

New and material evidence has been received and the Veteran's previously denied claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1 is reopened.


REMAND

Having reopened the Veteran's claim for service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1, the Board is of the opinion that further development as to that issue is necessary.  In his claims submissions and during his August 2014 video conference hearing, the Veteran acknowledged that he sustained a muscular back injury in a motor vehicle accident that occurred prior to service when he was 15 years old.  He stated, however, that he recovered fully from his pre-service injury and that he was asymptomatic in his back before he enlisted into service.  The Veteran has asserted and testified further that he sustained a re-injury of his back after lifting and loading loads of ammunition weighing 100 pounds each during service in the Persian Gulf in 1991.  He asserts further that the back symptoms persisted after the 1991 injury and that the symptoms have progressed over time.

The Veteran underwent a VA examination of his back in August 2013.  Once again, the Veteran reported during the examination that he had been having ongoing pain and flare-ups in his back since the 1991 in-service injury.  Based on findings from the examination and review of the records in the claims file, the examiner diagnosed annular tears at L3-4 and L5-S1 with disc bulges, moderate facet arthropathy, and degenerative disc disease of the lumbar spine.  The examiner opined that the diagnosed disorders clearly and unmistakably pre-existed the Veteran's enlistment, and also, was clearly and unmistakably not aggravated beyond its natural progression during his period of active duty service.  For rationale, the examiner observed that the injuries sustained by the Veteran during service were muscular strains and did not involve damage to the discs in the spine or the spinal column.  Hence, the examiner concluded that the current disorders were more than likely the result of strain from physically demanding post-service labor.

In the rationale, the VA examiner failed to address, and apparently consider, the Veteran's repeated assertion that he has had symptoms and flare-ups in his back that date back to his 1991 in-service injury.  In the absence of such discussion, the August 2013 VA examiner's conclusions are incomplete.  The claims file should be forwarded to the same VA examiner who conducted the August 2013 examination, and the examiner should be asked to provide an addendum opinion as to whether knowledge that the Veteran has been symptomatic in his back since his active duty service changes the opinion given in the August 2013 report.  If the same VA examiner who performed the August 2013 examination is unavailable, then the Veteran should be arranged to undergo a new VA examination of his claimed back disorder.  38 C.F.R. § 3.159(c)(4).

In relation to the issue of the Veteran's entitlement to a higher initial disability rating for his service-connected PTSD, a July 2009 VA treatment record references private mental health treatment reported by the Veteran from Dr. C.S. in Johnstown, Pennsylvania.  To date, no efforts have been made to obtain the records from the Veteran's treatment with Dr. C.S.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In relation to his claim for a TDIU, the Veteran has alleged that symptoms related to his PTSD render him incapable of securing and following a substantially gainful occupation.  Indeed, social security records show that the Veteran is receiving social security disability benefits due to disability related in part to his PTSD.  It is likely that the additional private treatment evidence received from Dr. C.S. will provide additional insight into the extent of occupational impairment resulting from the Veteran's PTSD.  Moreover, the disability rating that is assigned ultimately for the Veteran's PTSD is likely to affect the Veteran's combined disability rating under 38 C.F.R. § 4.25, and as such, is likely to affect the Veteran's basic eligibility for a TDIU under 38 C.F.R. § 4.16(a).  Under the circumstances, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the issue concerning the Veteran's entitlement to a higher initial disability rating for his PTSD. For those reasons, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Prior to obtaining the addendum opinion and/or the examination ordered above, the Veteran should also be asked to identify any other private and/or VA treatment providers who have rendered any other treatment for his back, PTSD, and other service-connected disabilities since July 2015.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1; an initial disability rating in excess of 50 percent for PTSD; and a TDIU.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the August 2013 VA examiner.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

2.  Obtain the records for treatment received by the Veteran from Dr. C.S. in Johnstown, Pennsylvania and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Forward the claims file to the same VA examiner who performed the August 2013 VA spine examination.  Request that the examiner review the claims file, to include all evidence added to the claims file since the August 2013 examination, and ask the examiner to provide a typewritten addendum report that expresses opinions as to the following questions:

	(a)  are the Veteran's current back disorders related in 	any way to the Veteran's pre-service muscular back 	injury, or alternatively, do the Veteran's current back 	disorders represent new conditions that are unrelated 	to the pre-service muscular injury?

	(b)  if you believe that the current back disorders are 	related etiologically to the Veteran's pre-service 	muscular injury, is it clear and unmistakable (i.e., 	undebatable) that the current conditions represent the 	natural progression of the Veteran's pre-service 	muscular injury?

	(c)  if you do not believe that the current back 	disorders are related etiologically to the Veteran's pre-	service back injury, is it  at least as likely as not (i.e., 	at least a 50 percent probability) that the Veteran's 	current back disorders were caused by or resulted 	from his in-service back injury?  Does the additional 	information that the Veteran has experienced ongoing 	and chronic pain symptoms in his back since the in-	service injury affect your opinion?  If so, how?

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the VA examiner, or if the August 2013 VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination of his claimed back disorder.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for lumbar spine degenerative disc disease and facet arthropathy with annular tears at L3-4 and disc bulge at L5-S1; an initial disability rating in excess of 50 percent for PTSD; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


